United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 97-2685
      ___________

Edward Charles Franklin,              *
                                      *
              Appellant,              *
                                      *
       v.                             *
                                      *
Texarkana, Arkansas Police            *
Department; Robert H. Harrison, Chief *
of Police, City of Texarkana, AR;     *
Ernest Keck, Captain, City of         *
Texarkana Arkansas Police             *
Department; K-9 Patrol; K-9 Trainer;  *
Michael McQuerrey, Police Officer for *
City of Texarkana, Arkansas Police    *
Department; Unknown Police 1-3; Wren*
Autrey, City Attorney, Texarkana,     *
Arkansas; Unknown Sanders, Agent      *
for Bi-State Task Force, Texarkana,   *
Texas/Arkansas; Richard Ates,         *
Sergeant, City of Texarkana, Arkansas *
Police Department; K-9 Handler;       *
Arkansas Department of Correction;    *
Max Mobley, Director of Treatment,    *
Arkansas Department of Corrections at *
Bi-State Justice Center in Texarkana; *
Ronald O. Dobbs, Director of Field    *
Service at Arkansas Department of     *
Correction; Rick Hart, Warden, Bi-    *
State Justice; Unknown Bellewed,      *
Lieutenant, Chief of Security at Bi-  *
State Justice; Kick Stand Brown,      *
Sergeant, Night Shift Supervisor,           *
Bi-State Justice; Unknown                   *
Hignight, Sergeant, Bi-State Justice;       *
Max Hadaway, Security Guard, Bi-            *
State Justice; Unknown Security             *
Guards, 1-2; Unknown Mays, Corporal,        *
Day Shift Supervisor, Bi-State Justice;     *
Mary Choate, Sheriff, Bowie County,         *
Texas; David White, Individually and        *
in his capacity as Jail Administrator and   *
Supervisor at Bi-State; Pam Foster,         *
Sergeant, Day Shift Supervisor,             *
Bi-State; Unknown McEntire, Sergeant,       *
Night Shift Supervisor, Bi-State; E K       *
Sprueel, Security Guard, Bi-State           *
Justice; Unknown Cornett, Sergeant,         *
Night Shift Supervisor, Bi-State; Don       *
Thornell, Agent, Bi-State Narcotics         *
Task Force; Robert Ramsey, Supervisor       *
of the Canine Unit of the Texarkana,        *
Arkansas Police Department; Devin           *
Warner, Patrol Officer with the             *
Texarkana, Arkansas Police                  *
Department; James Coleman, Patrol           *
Officer with the Texarkana, Arkansas        *
Police Department,                          *
                                            *
             Appellees.                     *

      __________
                                                  Appeals from the United States
      No. 98-1519                                 District Court for the
      __________                                  Western District of Arkansas.

Edward Charles Franklin,                    *
                                            *
             Appellee,                      *     [UNPUBLISHED]

                                            -2-
                                      *
       v.                             *
                                      *
Texarkana, Arkansas Police            *
Department; Robert H. Harrison, Chief *
of Police, City of Texarkana, AR;     *
Ernest Keck, Captain, City of         *
Texarkana Arkansas Police             *
Department; K-9 Patrol; K-9 Trainer;  *
Michael McQuerrey, Police Officer for *
City of Texarkana, Arkansas Police    *
Department; Unknown Police 1-3; Wren*
Autrey, City Attorney, Texarkana,     *
Arkansas; Unknown Sanders, Agent      *
for Bi-State Task Force, Texarkana,   *
Texas/Arkansas; Richard Ates,         *
Sergeant, City of Texarkana, Arkansas *
Police Department; K-9 Handler;       *
Arkansas Department of Correction;    *
Max Mobley, Director of Treatment,    *
Arkansas Department of Corrections at *
Bi-State Justice Center in Texarkana; *
Ronald O. Dobbs, Director of Field    *
Service at Arkansas Department of     *
Correction; Rick Hart, Warden, Bi-    *
State Justice; Unknown Bellewed,      *
Lieutenant, Chief of Security at Bi-  *
State Justice; Kick Stand Brown,      *
Sergeant, Night Shift Supervisor,     *
Bi-State Justice; Unknown             *
Hignight, Sergeant, Bi-State Justice, *
                                      *
              Defendants,             *
                                      *
Max Hadaway, Security Guard, Bi-      *
State Justice,                        *
                                      *

                                     -3-
           Appellant,                 *
                                      *
Unknown Security Guards 1-2;          *
Unknown Mays, Corporal, Day Shift     *
Supervisor, Bi-State Justice; Mary    *
Choate, Sheriff, Bowie County, Texas; *
David White, Individually and in his  *
capacity as Jail Administrator and    *
Supervisor at Bi-State; Pam Foster,   *
Sergeant, Day Shift Supervisor,       *
Bi-State; Unknown McEntire, Sergeant, *
Night Shift Supervisor, Bi-State; E K *
Sprueel, Security Guard, Bi-State     *
Justice; Unknown Cornett, Sergeant,   *
Night Shift Supervisor, Bi-State; Don *
Thornell, Agent, Bi-State Narcotics   *
Task Force; Robert Ramsey, Supervisor *
of the Canine Unit of the Texarkana,  *
Arkansas Police Department; Devin     *
Warner, Patrol Officer with the       *
Texarkana, Arkansas Police            *
Department; James Coleman, Patrol     *
Officer with the Texarkana, Arkansas  *
Police Department,                    *
                                      *
             Defendants.              *

                                ___________

                        Submitted: December 23, 1999
                            Filed: January 4, 2000
                                ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

                                     -4-
       Edward Charles Franklin appeals from two district court orders adopting the
magistrate judge’s reports and recommendations, and dismissing multiple claims in his
42 U.S.C. § 1983 action against various state and municipal defendants. He argues that
the court erred in concluding that he was not subjected to excessive force when he was
apprehended by a police dog, in dismissing the Texarkana Police Department as a
defendant, and in awarding inadequate damages on his claim that police officers and
security guards violated his right to privacy by pushing aside his clothing and
photographing areas of his body that he alleged had been injured by the dog. Because
we agree with the essential points of the district court’s disposition of these issues, we
affirm. See 8th Cir. R. 47B.

       Max Hadaway cross-appeals from the district court’s latter order awarding $250
to Franklin on his invasion of privacy claim, arguing that he was entitled to qualified
immunity. We agree. We conclude that Franklin has not demonstrated a right which
is “clearly established in a particularized sense relevant to the case at hand.” Mettler
v. Whitledge, 165 F.3d 1197, 1203 (8th Cir. 1999). Accordingly, we reverse and
remand to the district court with instructions to enter judgment in favor of Hadaway on
this claim.

             A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-